    Case 2:20-cv-06324-PA-AS Document 11 Filed 07/17/20 Page 1 of 2 Page ID #:124
                                                                                                              JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-6324 PA (ASx)                                            Date    July 17, 2020
 Title             Antonio Castaneda, et al. v. FCA US, LLC, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                            N/A
                 Deputy Clerk                             Court Reporter                        Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                             None                                                  None
 Proceedings:                  IN CHAMBERS

       Before the Court is a Notice of Removal filed by defendant FCA US LLC (“Removing
Defendant”). Removing Defendant asserts that this Court has jurisdiction over the action
brought against it and codefendant Bravo Chrysler Dodge Jeep Ram of Alhambra (“Bravo
Chrysler”) by plaintiffs Antonio and Josefina Castaneda (“Plaintiffs”) based on the Court’s
diversity jurisdiction. See 28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only
over matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in
state court may be removed to federal court if the federal court would have had original
jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be remanded to state
court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of
establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d
1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the
right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Removing Defendant must
prove that there is complete diversity of citizenship between the parties and that the amount in
controversy exceeds $75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes,
a natural person must be a citizen of the United States and be domiciled in a particular state.
Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled
in the places they reside with the intent to remain or to which they intend to return. See Kanter
v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). For the purposes of diversity
jurisdiction, a corporation is a citizen of any state where it is incorporated and of the state where
it has its principal place of business. 28 U.S.C. § 1332(c); see also Indus. Tectonics, Inc. v. Aero
Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). The citizenship of an LLC is the citizenship of its
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 2
    Case 2:20-cv-06324-PA-AS Document 11 Filed 07/17/20 Page 2 of 2 Page ID #:125
                                                                                                 JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-6324 PA (ASx)                                   Date   July 17, 2020
 Title          Antonio Castaneda, et al. v. FCA US, LLC, et al.

members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006)
(“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members are
citizens.”).

       The Notice of Removal alleges that Removing Defendant “is, and was at the time
Plaintiff commenced this action, a company organized under the laws of the State of Delaware
with its principal place of business in Michigan. This Court can take judicial notice of these
facts. (See Excerpt from FCA’s 2014 Form 10-K filing, Exhibit K to Brown Decl., ¶ 18 . . . .).”
(Notice of Removal ¶ 24.) As a limited liability company, Removing Defendant’s citizenship is
determined by the citizenship of its members, which Removing Defendant has not alleged.
Specifically, the Notice of Removal alleges Removing Defendant’s citizenship as if it were a
corporation, rather than as an LLC, and the attached Form 10-K does not provide information
concerning the members of Removing Defendant. As a result, Removing Defendant has not
satisfactorily alleged its own citizenship. “Absent unusual circumstances, a party seeking to
invoke diversity jurisdiction should be able to allege affirmatively the actual citizenship of the
relevant parties.” Kanter, 265 F.3d at 857. Moreover, a defendant is presumed to know the facts
surrounding its own citizenship. See, e.g., Leon v. Gordon Trucking, Inc., 76 F. Supp. 3d 1055,
1063 (C.D. Cal. 2014); Cretian v. Job1USA, Inc., No. 09-CV-770-ST, 2009 WL 4841039, at *1
(D. Or. Dec. 11, 2009) (“Defendant is presumed to know its own citizenship; indeed it is in the
best position to know it for purposes of removal.”). By failing to allege its members’
citizenship, Removing Defendant has failed to establish its citizenship and, therefore, this
Court’s diversity jurisdiction.

       For the foregoing reasons, Defendant has failed to satisfy its burden of showing that
diversity jurisdiction exists over this action. Accordingly, this action is hereby remanded to
Los Angeles Superior Court, Case No. 20STCV21007, for lack of subject matter jurisdiction.
See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                           Page 2 of 2
